IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1446
                              Filed March 30, 2022


EARLING GRAIN AND FEED and FIREMENS INSURANCE CO. OF
WASHINGTON DC,
     Petitioners-Appellants,

vs.

RICKY MARTIN,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      An employer and its insurer appeal from a district court ruling upholding the

workers’ compensation commissioner’s decision. AFFIRMED.




      D. Brian Scieszinski of Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des

Moines, for appellants.

      Corey J.L. Walker of Walker, Billingsley & Bair, Newton, for appellee.



      Considered by Schumacher, P.J., Ahlers, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


DOYLE, Senior Judge.

       Earling Grain and Feed and Firemens Insurance Company of Washington

DC appeal from an adverse ruling by the district court on their petition for judicial

review of the Iowa Workers’ Compensation Commissioner’s decision awarding

Ricky Martin permanent total disability benefits. They contend the commissioner

erred by finding Martin sustained a permanent total disability, arguing Martin has

not reached maximum medical improvement (MMI). They also challenge the

finding that Martin’s injuries are causally related to a work-related accident.

       To begin, we note that our review of final agency action is “severely

circumscribed.” Sellers v. Emp. Appeal Bd., 531 N.W.2d 645, 646 (Iowa Ct. App.

1995). Nearly all disputes are won or lost at the agency level; the cardinal rule of

administrative law is that judgment calls are within the province of the

administrative tribunal, not the courts. See id.

       In the realm of workers’ compensation proceedings, it is the job of the

workers’ compensation commissioner—not the court—to weigh the evidence and

measure the credibility of witnesses. See Cedar Rapids Cmty. Sch. Dist. v. Pease,

807 N.W.2d 839, 845 (Iowa 2011). This includes questions of whether to accept

expert opinions and the amount of weight to accord them. See id. Medical

causation is a question of fact vested in the commissioner’s discretion. See id. at

844. Because these determinations remain within the agency’s exclusive domain

and the “peculiar province” of the commissioner, we cannot reassess the weight

of the evidence. See id.; see also Robbennolt v. Snap–On Tools Corp., 555

N.W.2d 229, 234 (Iowa 1996). In fact, “we are obliged to broadly and liberally

apply those findings to uphold rather than defeat the commissioner’s decision.”
                                         3

Pirelli–Armstrong Tire Co. v. Reynolds, 562 N.W.2d 433, 436 (Iowa 1997) (citation

and internal quotation marks omitted).

      The agency’s fact findings are binding on us “if they are supported by

substantial evidence in the record before the court when that record is viewed as

a whole.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 889 (2014) (internal

quotation marks and citation omitted). “Substantial evidence” is “the quantity and

quality of evidence that would be deemed sufficient by a neutral, detached, and

reasonable person, to establish the fact at issue when the consequences resulting

from the establishment of that fact are understood to be serious and of great

importance.” Iowa Code § 17A.19(10)(f)(1) (2021). We do not determine “whether

evidence ‘trumps’ other evidence or whether one piece of evidence is ‘qualitatively

weaker’ than another piece of evidence.” Arndt v. City of Le Claire, 728 N.W.2d

389, 394 (Iowa 2007). Nor do we determine whether the evidence could support

a different finding. See House, 843 N.W.2d at 889. Instead, the only question is

whether substantial evidence supports the findings the agency made. See id. If

we, like the district court, conclude the commissioner’s findings are supported by

substantial evidence, we affirm. See Neal v. Annett Holdings, Inc., 814 N.W.2d

512, 518 (Iowa 2012).

      As the parties challenging the agency action, the appellants bear the burden

of proof. See Good v. Iowa Dep’t of Hum. Servs., 924 N.W.2d 853, 860 (Iowa

2019). And it is a high burden. See McComas-Lacina Constr. v. Drake, No. 15-

0922, 2016 WL 2744948, at *1 (Iowa Ct. App. May 11, 2016) (“A case reversing

final agency action on the ground the agency’s action is unsupported by substantial

evidence . . . is the Bigfoot of the legal community—an urban legend, rumored to
                                         4


exist but never confirmed.”). The appellants repeat the same arguments raised

before and rejected by both the agency and district court. On the issue of MMI,

the appellants emphasize the testimony of one expert who opined Martin’s

condition might improve with further treatment.1 But, as the district court noted,

the commissioner gave greater weight to the expert who opined Martin reached

MMI in August 2019. And on the causality issue, the appellants highlight all

possible inconsistencies in Martin’s medical complaints. But the district court again

noted the commissioner assigned greater credibility to the medical experts who

found a causal connection between Martin’s injuries and the work-related incident.

       In applying the above standard-of-review precepts, and in giving the due

deference we are statutorily obligated to afford the commissioner’s findings of fact,

we approve of the reasons and conclusions in the district court’s ruling. Further

discussion of the issues would be of no value. See Iowa Ct. R. 21.26(1)(b), (d),

and (e). For these reasons, we affirm the district court’s decision affirming the

Iowa Workers’ Compensation Commissioner’s decision.

       AFFIRMED.




1The district court highlighted that testimony, which is speculative and concludes
with the expert stating that additional treatment “[m]ight improve [Martin’s] pain”
but “[w]on’t improve the other aspects of his condition.”